Citation Nr: 1614632	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

2.  Entitlement to service connection for bilateral hand tremors. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to September 1991 and served in the National Guard from 1994 to 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was scheduled for a Board hearing in July 2012, but did not report for the proceeding.  The Board acknowledges that a second notification letter sent in July 2012 was returned as undeliverable; however, there is no indication that the Veteran did not receive the initial notification letter mailed in June 2012.  Moreover, neither the Veteran nor his representative have requested that the hearing be rescheduled or provided good cause.  As such, the hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).

The Board remanded these claims for further evidentiary development in June 2013 and May 2015.   


FINDINGS OF FACT

1.  PTSD is attributable to service.

2.  The evidence does not rise to the level of equipoise that bilateral hand tremors were manifested in service or within one year of separation and are otherwise attributable to service.






CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Bilateral hand tremors were neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was satisfied by a April 2007 letter sent to the Veteran prior to adjudication by the RO and by an April 2008 letter notifying the Veteran of the RO's rating decisions.  In addition, the Veteran was notified of the Board's June 2013 and May 2015 remands concerning the claims on appeal.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In order for the medical examination to be considered legally adequate, the medical examiner's conclusion must be supported by the findings, sufficiently detailed, and consider the Veteran's records of prior medical treatment.  38 C.F.R. § 4.2 (2008);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Service treatment records, post-service private and VA medical records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims, thereby fulfilling the VA's duty to assist the Veteran in obtaining relevant records.

In addition, VA attempted to afford the Veteran a medical examination in connection with the Veteran's claims.  VA's duty to assist is not a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).
The Veteran was provided notice of the place and time of the examination, but he failed to report.  His failure to report was noted in a January 2016 SSOC.  The Veteran has not alleged, nor does the record show, that he failed to receive notice of the examination.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a), (b).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Acquired Psychiatric Disorder and Bilateral Hand Tremors

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder and bilateral hand tremors.  For the following reasons, the Board finds that the Veteran is entitled to service connection for PTSD, but not for his bilateral hand tremor condition.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase and provides that when a claimant fails to report for an examination without good cause, the claim shall be rated base on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran, and death of an immediate family member.  38 C.F.R. § 3.655(a).

A review of the evidence reveals the following: while in service, the Veteran underwent examinations in September 1983, January 1985, and January 1994, before joining the National Guard.  In all three examinations, the Veteran confirmed that he was in good health, and neither he nor the examiner mentioned bilateral hand tremors or acquired psychiatric disorder.

In March 2007, the Veteran submitted two claims for service connection.  In February 2012, the Veteran's private counselor submitted a statement confirming the Veteran suffered from major depression and PTSD.  In the Veteran's VA records throughout 2005 to 2012, the Veteran's treating physicians documented the Veteran's acquired psychiatric disorder and bilateral hand tremors.

The Veteran underwent a psychological Compensation and Pension (C&P) examination in May 2012, in which the examiner determined the Veteran suffered from PTSD and an anxiety disorder.  Moreover, although the narrative is a bit confusing, the examiner clearly (at the beginning of the report) diagnosed the Veteran with PTSD due to stressors that involved the Veteran's fear of hostile military or terrorist activity.  Therefore, given this record and affording all reasonable doubt, the Board finds that the three elements of service connection have been met.  Accordingly, service connection for PTSD is warranted.  

In July 2015, the Veteran was informed of his upcoming C&P examination for a bilateral hand tremors, but he failed to appear for the examination. 

Applying the law to the facts of this case, the Board finds the RO sent the Veteran a July 2015 letter informing him that the RO had asked the VA medical facility nearest him to schedule him for an examination in connection with his claims.  In this letter, the RO indicated that if the Veteran could not keep the appointment or wanted it to be rescheduled, he should contact the medical facility as soon as possible.  The RO also informed the Veteran that when a claimant fails to report for an examination without good cause, the "claim shall be rated based on the evidence of record, or even denied."  The RO also gave examples of good cause to the Veteran.

A November 2015 RO note indicates that the Veteran had psychiatric and neurological examinations scheduled, but he failed to report to the examinations.  A note indicates that the RO attempted to contact the Veteran telephonically several times yet was never successful.  A January 2016 supplemental statement of the case (SSOC) referred to the July 2015 letter informing the Veteran of the scheduled examination.

Neither the Veteran nor his representative indicated that his address changed or that he had good cause for failure to report for the scheduled examination.  Therefore, the Board finds that the Veteran failed to report for an examination scheduled in connection with his claim for service connection for bilateral hand tremors without good cause.

Concerning entitlement to service connection, the Board finds the Veteran suffers from, and has received diagnoses for bilateral hand tremors, but there is no medical evidence establishing a nexus between the Veteran's diagnosed bilateral hand tremors with an in-service injury, event, or disease.  Given that this is a complex presentation of a potential neurological condition, the Board finds that medical evidence is required to determine a nexus for this disability.  

A thorough review of the Veteran's VA records demonstrates that no medical professional has presented a statement finding a nexus between the Veteran's diagnosis and his service.

Although the Veteran has stated his hand tremors began in service, there is no additional evidence supporting that assertion, such as lay statements from friends and family, or lay statements from former co-workers.  In addition, the Veteran's service treatment records do not reflect any treatment for, complaint of or diagnosis of hand tremors during service.  Rather, VA treatment records reflect a diagnosis in 2001.  Although VA attempted to provide assistance that would support this claim via an examination and medical opinion, the Veteran did not report.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's bilateral hand tremors had their onset during service or are otherwise related to service. See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, the evidence of record supports a finding that the Veteran's current hand tremors did not have onset until years after his separation from service.  

Thus, the Board finds that the Veteran is not entitled to service connection for bilateral hand tremors, as there is no nexus between his diagnosis and his time in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Service connection for PTSD is granted.

Service connection for bilateral hand tremors is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


